                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC W. SANDERS,

                         Plaintiff,            NO. 3:18-CV-1423

v.
                                               (JUDGE CAPUTO)
PENNSYLVANIA’S STATE SYSTEM OF
HIGHER EDUCATION and EAST
STROUDSBURG UNIVERSITY,

                         Defendants.



                                         ORDER

     NOW, this 14th day of August, 2019, IT IS HEREBY ORDERED that:

     (1)   Plaintiff Isaac W. Sanders’s Motion for Extension of Time to File Brief (Doc. 40) is
           GRANTED.

     (2)   The Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 37) filed by
           Defendants Pennsylvania’s System of Higher Education and East Stroudsburg
           University is GRANTED.

           (A)    Counts I and IV of Plaintiff’s Second Amended Complaint (Doc. 35) are
                  DISMISSED with prejudice.

           (B)    Pursuant to 28 U.S.C. § 1367(c)(3), the Court declines to exercise
                  supplemental jurisdiction over Counts II and III of Plaintiff’s Second
                  Amended Complaint. Those claims are DISMISSED without prejudice.

     (3)   The Clerk of Court is directed to mark the case CLOSED.

                                                         /s/ A. Richard Caputo
                                                         A. Richard Caputo
                                                         United States District Judge
